DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed February 21, 2022 claims 1 through 8 have been amended. Claims 1 through 20 are currently pending.

Response to Arguments
Applicant's arguments filed February 21, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments that Maes does not teach or suggest that the acetylated wood element exhibited a linear swell measured in the tangential direction of the wood of up to 2% is not persuasive because the claims do not require that “linear swell” is a measurement of increase in the length of the wood nor does the specification of the present application as originally filed disclose or define that the “linear swell” is a measurement of increase in the length of the wood. Furthermore, as was discussed previously, Maes clearly teaches that swelling of the wood was a cause effective variable and applicant has not provided any evidence that the claimed swelling range was critical to obtaining unexpected and superior results over the prior art. See MPEP section 2144.05.III.
Applicant’s argument that Maes does not provide any motivation for altering the taught acetyl content of 20% is not persuasive because, as was discussed in the previous Office Action, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Also, "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP section 2144.05.II.A. Also, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II. Furthermore, applicant has not provided any evidence that the claimed acetyl content range of 10 to 15% was critical to producing unexpected and superior results over the prior art.
In response to applicant's argument that the examiner's conclusion of obviousness for the claimed acetyl content range is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
In response to applicant's argument that Li teaches treating cellulose pulp instead of “wood”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, applicant mischaracterizes Li. Li clearly teaches that “cellulose-containing material” includes, without limitation, “wood-chips and other forms of wood” (Column 4 Line 61 through Column 5 Line 2). The fact that Li teaches a preferred embodiment of treating paper grade pulps is not a teaching away from broader teachings of the reference. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II.
However, the amendment to the claims have overcome the claims objection and 112(b) rejection and therefore those objections and rejections have been withdrawn.

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maes et al (U.S. Patent # 8,865,318).
	In the case of claims 14 through 16, Maes teaches acetylated wood elements which were used to form a panel/medium density fiber board when impregnated with a binder (Abstract, Column 1 Lines 14-32 and Column 4 Lines 54-57).
	As for the limitation that the wood element exhibited a dimension stability reflected by a linear swell measured in the tangential direction of the wood of up to 2%, Maes teaches that the acetylated wood was characterized by an average value in thickness swelling not exceeding 5%, which can overlap the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed a wood element with an optimal linear swelling in the tangential direction through routine experimentation since the swelling of the wood affected the dimensional stability of the wood.
	Though Maes teaches that the acetyl content of the wood was on the order of 20% (Column 56-58), Maes does not specifically teach that the acetyl content was in the range of 10 to 15%. However, Maes does teach that the acetyl content affected the surface adhesion and biodegradation of the wood (Column 7 Lines 17-49).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined an optimal acetyl content through routine experimentation because the acetyl content affected the surface adhesion and biodegradation of the wood.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maes et al in view of Li et al (U.S. Patent # 8,986,501).
In the case of claims 1, 9 and 17, Maes teaches a process for acetylating wood elements (Abstract, Column 2 Line 62 through Column 3 Line 12 and Column 9 Claim 7) wherein the wood element included soft woods such as pine (Column 1 Lines 14-25 and Column 9 Claim 8).
	Maes does not teach that prior to acetylation the wood element was subjected to an extraction step wherein the wood was contacted with an extraction fluid comprising water, acetone, ethanol and methanol and extraction was conducted at a temperature in the range of 120 ℃ to 250 ℃, specifically 140 ℃ to 160 ℃.
	Li teaches an extraction process for treating cellulosic material with an extraction fluid/extractant in order to selectively extract hemicellulose from the wood (Abstract and Column 22 Claim 1). Li teaches that suitable cellulosic material for the taught process included soft woods (Column 4 Line 61 through Column 5 Line 20). Li further teaches that the extractant comprised a non-solvent (Column 6 Lines 22-36) which was either water, methanol, ethanol or acetone (Column 9 Line 55 through Column 10 Line 7 and Columns 22-23 Claim 8). Furthermore, Li teaches that the extraction process was conducted at a temperature in the range of 30 ℃ to 150 ℃ (Column 12 Lines 7-19 and Column 23 Claim 18), which overlapped with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Furthermore, Li teaches that taught extraction process was advantageous for acetylation because the selective removal of hemicellulose provided additional physical access routes to the chemical reagents (Column 15 Lines 48-55).
	Based on the teachings of Li, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have conducted the extraction 
	As for claims 2 and 18, as was discussed previously the wood element of Maes was a coniferous tree in the form of pine.
	As for claim 3, as was discussed previously, the extraction fluid was water.
	As for claims 4, 5, 10 and 19, Maes teaches that prior to the acetylation process the wood element was dried to a moisture content of 2% to 10% (Column 3 Lines 5-7), which overlapped with the claimed ranges and as was discussed previously, overlapping ranges are obvious.
	As for claims 6-8 and 11, Maes teaches that the wood was wood element in the form of chips, strands and particles as well as solid wood in the form of wood with large geometries/wafers (Column 2 Lines 16-40).
	In the case of claims 12, 13 and 20, they are rejected for the same reasons discussed previously in the rejection of claims 1-3 and 18, in that Maes in view of Li teaches having formed an acetylated soft wood including pine by a process wherein a wood element was subjected to an extraction process using heated water in an extraction fluid followed by subjecting the extracted wood to an acetylation process. Maes further teaches that the acetylation process comprised contacting the wood with liquid comprising acetic anhydride at a temperature in the range of 150 ℃ to 190 ℃ (Column 2 Line 62 through Column 3 Line 59). 

Conclusion
	Claims 1 through 20 have been rejected. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712